In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00026-CR



             REGINALD REECE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 21F0725-005




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                          ORDER

       A Bowie County jury convicted Reginald Reece of theft of property valued at $2,500.00

or more, but less than $30,000.00, a state-jail felony.          See TEX. PENAL CODE ANN.

§ 31.03(e)(4)(A). The State’s indictment alleged that the offense was committed in a disaster

area, which made the offense punishable as a third-degree felony. See TEX. PENAL CODE ANN.

§ 12.50(b)(8) (Supp.).   The State also made habitual-offender allegations, which made the

offense punishable as a second-degree felony. See TEX. PENAL CODE ANN. § 12.425. Reece was

sentenced to forty-five years’ imprisonment.

       On appeal, Reece’s attorney has filed an appellate brief in which he concludes that the

appeal is frivolous and without merit. Under the requirements of Anders v. California, counsel is

required to conduct a “conscientious examination” of the record and file “a brief referring to

anything in the record that might arguably support the appeal.” Anders v. California, 386 U.S.

738, 744 (1967).

       As required by the Texas Court of Criminal Appeals in Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991), we have conducted our own investigation of the record to discover

if there are arguable grounds for appeal. After conducting our own investigation of the record,

we have identified several arguable issues that require additional briefing, including (1) whether

Reece received an illegal sentence outside of the applicable range of punishment, (2) whether the

trial court’s jury charge on punishment egregiously harmed Reece, (3) whether counsel rendered

ineffective assistance, and (4) whether a time payment fee assessed in the bill of costs was

properly charged.

                                                2
       “When we identify issues that counsel on appeal should have addressed but did not, we

need not be able to say with certainty that those issues have merit; we need only say that the

issues warrant further development by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200

(Tex. App.—Texarkana 2001, order). In such a situation, we “must then guarantee appellant’s

right to counsel by ensuring that another attorney is appointed to represent appellant on appeal.”

Stafford, 813 S.W.2d at 511 (citing Anders, 386 U.S. at 744).

       Accordingly, we grant current counsel’s motion to withdraw, and we abate this case to

the trial court for the appointment of new appellate counsel. The appointment is to be made

within ten days of the date of this order. Newly appointed appellate counsel is to address the

issues presented here, as well as any other issues that warrant further development on appeal.

       A memorialization of the trial court’s appointment shall be entered into the record of this

case and presented to this Court, in the form of a supplemental clerk’s record, within ten days of

the date of appointment.

       We hereby withdraw the current submission date of November 21, 2022. Upon receipt of

the supplemental clerk’s record contemplated by this order, our jurisdiction over this appeal will

resume, and we will establish a new briefing schedule.

       IT IS SO ORDERED.

                                                    BY THE COURT

DATE: November 14, 2022




                                                3